Citation Nr: 0632804	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  05-14 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for service connected 
status post fracture, right wrist, currently evaluated at 10 
percent.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to February 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision by The 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia which continued a 10 percent disability 
rating for the veteran's right wrist disability.


FINDING OF FACT

The veteran's service-connected status post fracture, right 
wrist disability results in pain, weakness, and limitation of 
motion in the wrist without ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of the veteran's 10 
percent rated service-connected status post fracture, right 
wrist disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 5215 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

In this case, in a letter issued in August 2004, the RO 
notified the veteran of the evidence needed to substantiate 
his claim for an increased rating for his right wrist 
disability.

This VCAA notification action satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them. 

Finally, with respect to the fourth element, the August 2004 
VCAA letter contained a notation that the veteran was to let 
the VA know if there was any other evidence or information 
that he thought would support his claim.  This statement 
served to advise the veteran to submit any evidence in his 
possession pertinent to the claims on appeal. 

Here, the notice was in fact provided prior to the appealed 
rating decision, fully in accordance with Pelegrini II and 
Mayfield.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, supra.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. 

The first three Dingess elements were substantiated when 
service connection was granted.  The August 2004 letter 
provided notice regarding a rating.  Because the claim is 
being denied, no effective date is being set and there is no 
prejudice from the lack of notice on that element.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the RO has attempted to obtain records 
of treatment reported by the veteran, including service 
medical records and VA treatment records. Additionally, the 
VA afforded him a comprehensive fee based VA examination in 
August 2004.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.    

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable law and regulations in increased evaluation claims

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1 (2006).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, these provisions are not for consideration where the 
veteran is in receipt of the highest rating based on 
limitation of motion and a higher rating requires ankylosis.  
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Factual background

X-ray films of the veteran's right wrist from January 1987, 
show an ununited fracture of the navicular bone with 
separation of the major fracture surfaces.  A clinical 
diagnosis also included degenerative joint disease.  

In a September 1993 rating decision, the RO granted service 
connection for status post fracture, right wrist.  A 10 
percent evaluation was assigned, effective in August 1992.

In conjunction with his current claim, the veteran underwent 
a fee based VA examination in August 2004 for an evaluation 
of his status post fracture of his right wrist.

On examination, the veteran, who is right hand dominant, 
complained of pain in his right wrist as well as transient 
locking that occurred with certain movements of the wrist.  
He stated that there was a discomfort or an ache on a daily 
basis that he rated as a 1 out of 10 on a pain scale as it 
was not too bothersome.  He did however state that with any 
twisting or fast movements, he experienced painful flares 
that lasted up to two hours.  

The examination revealed that the veteran's right wrist had a 
bony swelling on the distal radius of the wrist which had 
some tenderness to palpitation.  Specific findings include 
dorsiflexion of 0 to 45 degrees, palmar flexion of 0 to 30 
degrees, radial deviation of 0 to 10 degrees and ulnar 
deviation of 0 to 30 degrees.  The examiner also noted that 
the veteran's range of motion was limited by stiffness and 
not pain.

X-rays demonstrated an old fracture of the right carpal 
navicular and mild degenerative joint disease of the 
radiocarpal joint.  The veteran was diagnosed as having no 
change in his condition as he had fairly low-grade 
discomfort.  He did however have decreased range of motion 
with transient locking as well as a large bony nodularity on 
his right wrist.

In May 2005, the RO requested clarification for the 2004 fee 
based VA examination.  The examiner indicated that the 
veteran had no ankylosis.

Analysis

Degenerative arthritis is rated according to the limitation 
of motion of the affected joints.  If the limitation of 
motion of the affected joints is not compensable under the 
rating schedule, a rating of 10 percent for each major joint 
may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006).

Limitation of motion of the major or minor wrist with 
dorsiflexion less than 15 degrees or with palmar flexion 
limited in line with forearm is assigned a 10 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  

Favorable ankylosis of the wrist in 20 degrees to 30 degrees 
dorsiflexion is assigned a 20 percent disability rating for 
the minor arm and a 30 percent disability rating for the 
major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2006).

In regard to the veteran's service connected right wrist 
disability, he is in receipt of the highest schedular rating 
for limitation of motion.  A higher rating requires 
ankylosis.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

While the veteran experiences pain and weakness in the right 
wrist, he has always been found to have some motion in the 
wrist.  Ankylosis or immobility has not been documented.  The 
May 2005 VA addendum to the August 2004 VA examination 
specifically stated that there is no ankylosis.  Therefore, 
the evidence is against a higher rating on the basis of 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

Under the provisions of 38 C.F.R. § 3.321(b) (2006), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

In this case, marked interference with employment has not 
been shown or alleged and the disability has not required any 
periods of hospitalization.  The criteria for referral for 
extraschedular consideration are not met.

For the above reasons, the preponderance of the evidence 
reflects that the veteran is not entitled to a rating higher 
than 10 percent for his status post fracture, right wrist.  
As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005);  Alemany v. Brown, 9 Vet. 
App. at 519-20.



ORDER

Entitlement to a rating in excess of 10 percent disability 
rating for a status post fracture, right wrist disability is 
denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


